Order entered September 9, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00799-CV

 STRATA BV SWD, LLC; BVCITI, LP; BVCITI GP, LLC; BV PARTNERS, LP; BV
PARTNERS GP, LLC; THOMAS A LEISER; PRYOR BLACKWELL; AND CHARLES
                      A. ANDERSON, Appellants

                                                V.

                           MARATHON OIL COMPANY, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-14153

                                            ORDER
       Before the Court is appellants’ second unopposed motion to extend briefing deadline.

Appellants ask the deadline be extended to November 4, 2019 to allow the parties an opportunity

to attend mediation on October 14, 2019.

       We GRANT the motion and ORDER appellants to file, no later than November 4, 2019,

either their opening brief or a motion to dismiss the appeal.

                                                       /s/      ROBERT D. BURNS, III
                                                                CHIEF JUSTICE